                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

  UNITED STATES OF AMERICA                      )
                                                )
  v.                                            )         No. 3:17-CR-41-3
                                                )         REEVES/POPLIN
  RUTH ANN OLIVER                               )

                               MEMORANDUM AND ORDER

            Before the Court are four of Ruth Ann Oliver’s pro se motions seeking sentencing

  relief on various grounds. [D. 348, 352, 353, 355]. For the reasons that follow, three of

  Ms. Oliver’s motions [D. 348, 352] are DENIED, one [D. 353] is DENIED with leave to

  refile once exhaustion requirements have been met, and one [D. 355] is GRANTED in

  part.

       I.      Background

            On December 14, 2017, this Court sentenced Ms. Oliver to a term of imprisonment

  of 92 months for her role in a conspiracy to distribute 50 grams or more of

  methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) & (b)(1)(A). [D. 275].

  Then came a wave of pro se motions to change that sentence in the following years. [D.

  319, 321, 327, 348, 352, 353]. The last three motions are now before the Court.

            On May 30, 2019, Ms. Oliver filed a “Motion Pursuant 18 U.S.C. 3582 Requesting

  Split Sentence, Under 5C1.1(c)3 in Light of 1st Step Act (2018).” [D. 348]. On July 19,

  2019, the Government responded in opposition. [D. 350]. Construing Ms. Oliver’s motion

  under Section 602 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), the




Case 3:17-cr-00041-PLR-CCS Document 356 Filed 05/08/20 Page 1 of 7 PageID #: 2514
  Government argued that this provision did not authorize the Court to modify Ms. Oliver’s

  already-final sentence. [Id.].

           On March 18, 2020, Ms. Oliver filed a “Motion for 2-Point Reduction Amendment”

  under Amendment 782 of the United States Sentencing Guidelines. [D. 352].               The

  Government did not respond to this motion.

           On March 23, 2020, Ms. Oliver filed a “Motion for Compassionate

  Release/Reduction in Sentence Under Section 603(B) of the First Step Act of 2018” [D.

  353]. In this motion, Ms. Oliver asks the Court to provide compassionate release to home

  confinement, citing a “stomach hernia” for which the Bureau of Prisons will not authorize

  surgery, the declining health of her mother and fiancé, and the needs of her adult daughter.

  In her request, Ms. Oliver includes a response from the warden of her facility, denying her

  request for “a Compassionate Release or a Reduction in Sentence (RIS)” dated December

  13, 2019. The Government did not respond to this motion.

           On May 6, 2020, Ms. Oliver filed a motion asking the Court for a recommendation

  to the BOP that she be placed on home confinement pursuant to the Second Chance Act.

  [D. 355]. Included with her motion is a certificate of completion that confirms her

  rehabilitative efforts. The Government has not responded to this motion.

     II.      Analysis

           A district court may only amend a final judgment when it has been granted statutory

  authority to do so. United States v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013). The

  Court will review each motion in turn and discuss whether there is a basis for the relief Ms.

  Oliver requests.

                                                2

Case 3:17-cr-00041-PLR-CCS Document 356 Filed 05/08/20 Page 2 of 7 PageID #: 2515
              A. May 30, 2019 Motion

         Ms. Oliver’s May 30, 2019 motion requests a “split sentence” citing her extensive

  coursework while incarcerated. Ms. Oliver cites 18 U.S.C. § 3582 and the First Step Act,

  Pub. L. No. 115-391, 132 Stat. 5194 (2018). The Government opposes the requested relief.

  Construing the motion under Section 602 of the First Step Act, the Government argues that

  that this provision did not authorize the Court to modify Ms. Oliver’s already-final

  sentence.

         Ms. Oliver’s first motion could be construed under two sections of the First Step

  Act: Section 602 and Section 603(b). Pub. L. No. 115-391, 132 Stat. 5194 (2018). Section

  602 of the First Step Act, which is the path the Government charts, amended 18 U.S.C. §

  3624(c)(2) and reauthorized and expanded portions of the Second Chance Act, Pub. L. No.

  110-199, 122 Stat. 657 (2008). Through Section 602, Congress directs the Bureau of

  Prisons, not the courts, to “place prisoners with lower risk levels and lower needs on home

  confinement for the maximum amount of time permitted” by law.

         Section 603(b) of the First Step Act amended 18 U.S.C. § 3582(c)(1). Specifically,

  while district courts could always consider motions for sentence reduction upon a finding

  of “extraordinary and compelling reasons,” defendants, not just the Bureau of Prisons,

  could bring motions for what is often called compassionate release. However, a defendant

  can move for compassionate release only “after the defendant has fully exhausted all

  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden



                                              3

Case 3:17-cr-00041-PLR-CCS Document 356 Filed 05/08/20 Page 3 of 7 PageID #: 2516
  of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis

  added).

         Here, the Court cannot grant any relief under either section. As noted, the Court

  can only amend Ms. Oliver’s sentence based on a statute that gives it such power. See

  Thompson, 714 F.3d at 948. Section 602 of the First Step Act, which amended 18 U.S.C.

  § 3624, is directed at the BOP, not the courts. See 18 U.S.C. § 3624(c)(1). Consequently,

  it does not provide the Court statutory power to grant relief. Section 603(b) of the First

  Step Act, which amended 18 U.S.C. § 3582, allows a defendant to petition this Court for

  compassionate release with a showing of “extraordinary and compelling reasons.” See 18

  U.S.C. § 3582(c)(1)(A). But a defendant can only do so if she has exhausted the

  administrative process to petition the BOP to file a motion or 30 days lapse from the BOP’s

  receipt of such a request. Ms. Oliver’s motion contains no evidence of exhaustion or lapse.

  Consequently, because neither section of the First Step Act provides a basis for relief, Ms.

  Oliver’s motion will be denied.

            B. March 18, 2020 Motion

         Ms. Oliver’s March 18, 2020 motion requests a two-point reduction in her base-

  offense level under Amendment 782 of the United States Sentencing Guidelines. [D. 352].

  Amendment 782 reduced the statutory penalties for certain drug offenses by two levels,

  effective November 1, 2014. Because Ms. Oliver was sentenced on December 14, 2017,

  after Amendment 782 was incorporated into the Sentencing Guidelines, she already

  received the full benefit of Amendment 782 if it was applicable. This motion will be

  denied.

                                               4

Case 3:17-cr-00041-PLR-CCS Document 356 Filed 05/08/20 Page 4 of 7 PageID #: 2517
            C. March 23, 2020 Motion

         Ms. Oliver’s March 23, 2020 motion requests compassionate release under 18

  U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, and for appointment of

  counsel. [D. 353]. Specifically, Ms. Oliver asks for release or home confinement, citing a

  “stomach hernia” for which the Bureau of Prisons will not authorize surgery, the declining

  health of her mother and fiancé, and the needs of her adult daughter.

         As stated earlier, a defendant can move for compassionate release only “after the

  defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

  Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

  of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

  § 3582(c)(1)(A) (emphasis added). A BOP Program Statement outlines the administrative

  appeal process. See Program Statement No. 5050.50, Compassionate Release/Reduction in

  Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (Jan. 17,

  2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf.             The BOP Program

  Statement explains that a prisoner seeking a compassionate release must first file a request

  with the warden asking the BOP to move for compassionate release on the prisoner’s

  behalf. See id. at 3 (citing 28 C.F.R. § 571.61). If that request is denied, the prisoner must

  appeal the denial through the BOP’s Administrative Remedy Procedure. See id. at 15

  (citing 28 C.F.R. § 571.63).

         Here, Ms. Oliver includes a response from the warden of her facility, denying her

  request for “a Compassionate Release or a Reduction in Sentence (RIS)” dated December

  13, 2019. This satisfies the first step of the exhaustion process. But Ms. Oliver does not

                                                5

Case 3:17-cr-00041-PLR-CCS Document 356 Filed 05/08/20 Page 5 of 7 PageID #: 2518
  state whether or not she appealed that decision through the BOP process, so the Court

  cannot conclude whether she “has fully exhausted all administrative rights to appeal a

  failure of the Bureau of Prisons to bring a motion” on her behalf. 18 U.S.C. §

  3582(c)(1)(A). Moreover, Ms. Oliver presents no evidence of the medical conditions she

  asserts.

         As for the appointment of counsel, there is no general constitutional right to

  appointed counsel in post-conviction proceedings, Pennsylvania v. Finley, 481 U.S. 551,

  555 (1987), including proceedings under 18 U.S.C. § 3582(c). See United States v. Bruner,

  No. 5:14-CR-05-KKC, 2017 WL 1060434, at *2 (E.D. Ky. Mar. 21, 2017) (collecting

  cases). To be sure, the Court has discretion to appoint counsel if the interests of justice so

  require. See generally 18 U.S.C. § 3006A (providing interests of justice standard for

  appointment of counsel in similar post-conviction proceedings). Given that Ms. Oliver has

  not supplied evidence of her stated medical issues or sufficient evidence of exhaustion of

  the administrative process, appointment of counsel is not appropriate at this time.

         Having found that 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirements have not

  been met and that the appointment of counsel is not warranted, Ms. Oliver’s motion will

  be denied with leave to refile when Ms. Oliver meets the statutory exhaustion requirements.

             D. May 6, 2020 Motion

         Ms. Oliver’s May 6, 2020 motion requests a court recommendation for home

  confinement. [D. 355]. Acknowledging that the Court does not have power to order home

  confinement, Ms. Oliver earnestly requests a recommendation that, under the Second

  Chance Act, Ms. Oliver be placed on home confinement by the BOP.

                                                6

Case 3:17-cr-00041-PLR-CCS Document 356 Filed 05/08/20 Page 6 of 7 PageID #: 2519
         Again, the Second Chance Act, 18 U.S.C. § 3624(c)(1), puts matters of home

  confinement and halfway house placement under the discretion of the BOP. Nevertheless,

  one of several factors the BOP is to consider is “any statement by the court that imposed

  the sentence . . . .” See, e.g., Lovett v. Hogsten, No. 09-5605, 2009 WL 5851205, at *1 (6th

  Cir. Dec. 29, 2009) (quoting 18 U.S.C. § 3621(b)).

         Here, Ms. Oliver, as she has previously, earnestly recounts her rehabilitative efforts,

  with which the Court is pleased. The Court hopes Ms. Oliver continues on that path. The

  Court, of course, recommends that the BOP afford Ms. Oliver every measure of beneficial

  assistance available to aid in her transition back into the community, including the

  maximum feasible amount of halfway house placement and home confinement. But the

  BOP is in the best position to determine the appropriate time and manner of community

  reentry, so the Court declines Ms. Oliver’s request for a specific recommendation.

  Consequently, this motion is granted only in part.

     III.    Conclusion

         In light of the foregoing, two of Ms. Oliver’s motions [D. 348, 352] are DENIED,

  one [D. 353] is DENIED with leave to refile once exhaustion requirements have been met,

  and one [D. 355] is GRANTED in part. The Court encourages Ms. Oliver to continue her

  rehabilitative efforts and asks that she restrict her filings to motions that provide a sufficient

  legal basis for relief.

         IT IS SO ORDERED.

                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE


                                                  7

Case 3:17-cr-00041-PLR-CCS Document 356 Filed 05/08/20 Page 7 of 7 PageID #: 2520
